UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A Amendment No. 1 CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2015 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-53497 80-0138937 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1021 N. Kellogg Street, Kennewick, WA 99336 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (509)736-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.04 Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. The Company had the following press release on April 30, 2015 and has attached two forms of correspondence referenced therein. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release dated April 30, 2015 Blank Positive Excess Shares Notice 99.3 Blank Negative Excess Shares Notice 99.4 Blank Excess Shares Notice 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ADVANCED MEDICAL ISOTOPE CORPORATION Date: May 1, 2015 By: /s/James C. Katzaroff James C. Katzaroff Chairman and Chief Executive Officer 3
